UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6208



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

PAUL ADKINS, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
District Judge. (CR-89-238-S, CA-94-69-4)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Paul Adkins, Jr., Appellant Pro Se. Benjamin H. White, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Adkins, No.

CR-89-238-S; CA-94-69-4 (M.D.N.C. Dec. 8, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2